Judgment unanimously affirmed. Memorandum: The record shows that defendant voluntarily, knowingly and intelligently pleaded guilty to burglary in the second degree and assault in the second degree and waived his right to appeal. Under the circumstances, defendant waived his right to challenge the sufficiency of County Court’s inquiry concerning the credentials of defendant’s sign interpreter. In any event, the interpreter identified herself as a "certified sign interpreter”, was sworn to act as a sign interpreter during every court appearance in this case and served in that capacity without objection. We nevertheless caution that, under different circumstances, a more detailed inquiry whether an interpreter satisfied the credential requirements of Judiciary Law § 390 might be required. (Appeal from Judgment of Cayuga County Court, Corning, J. — Burglary, 2nd Degree.) Present — Denman, P. J., Green, Wesley, Balio and Boehm, JJ.